     Case 2:20-cv-00214-MLCF-JVM Document 12 Filed 09/11/20 Page 1 of 3



                     UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA



FRANK SCHAMBACH, ET AL.                                   CIVIL ACTION


v.                                                        NO. 20-0214


CITY OF MANDEVILLE, ET AL.                                SECTION "F"




                            ORDER AND REASONS


      Local Rule 7.5 of the Eastern District of Louisiana requires

that memoranda in opposition to a motion be filed eight days prior

to the noticed submission date.      No memoranda in opposition to the

motion to dismiss by the State of Louisiana, through the Department

of Children and Family Services, which is noticed for submission

on September 16, 2020, has been submitted.

      Accordingly, because the motion is unopposed, and further, it

appearing to the Court that the motion has merit, 1 IT IS ORDERED:


1 The plaintiffs, husband and wife, filed this civil rights lawsuit
seeking declaratory and injunctive relief along with monetary
damages against various defendants alleging that Mr. Schambach was
falsely arrested with and maliciously prosecuted for molestation
of his stepdaughter, who made the false allegation as a reaction
to parental discipline issues. One of the defendants, the State
of Louisiana, through its Department of Children and Family
Services, contends that dismissal pursuant to Rule 12(b)(1) is
                                 1
     Case 2:20-cv-00214-MLCF-JVM Document 12 Filed 09/11/20 Page 2 of 3



that the State of Louisiana’s motion to dismiss is hereby GRANTED

as   unopposed.     The   plaintiffs’   claims   against   the   State    of

Louisiana through its Department of Children and Family Services




required because the Court lacks subject matter jurisdiction over
the plaintiff’s claims. The Court agrees.
     The Eleventh Amendment instructs that "[t]he Judicial Power
of the United States shall not be construed to extend to any suit
in law or equity, commenced or prosecuted against one of the United
States by Citizens of another State, or by Citizens or Subjects of
any foreign State." "Sovereign immunity is the privilege of the
sovereign not to be sued without its consent."      Va. Office for
Prot. & Advocacy v. Stewart, 131 S. Ct. 1632, 1637 (2011); Frew ex
rel. Frew v. Hawkins, 540 U.S. 431, 437 (2004)(citing Seminole
Tribe of Fla. v. Florida, 517 U.S. 44, 54 (1996)).        A federal
district court lacks subject matter jurisdiction where the named
defendant is protected by Eleventh Amendment immunity.          See
Wagstaff v. U.S. Dep't of Educ., 509 F.3d 661, 664 (5th Cir.
2007)(per curiam). This jurisdictional bar applies regardless of
the nature of the relief sought and extends to a state’s agencies
and departments with identities sufficiently aligned with the
state. Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89,
100-01 (1984), superseded by statute on other grounds, 28 U.S.C.
§ 1367; Regents of the Univ. of California v. Doe, 519 U.S. 425,
429 (1997); Vogt v. Bd. of Comm’rs of Orleans Levee Dist., 294
F.3d 684, 688-89 (5th Cir. 2002)(“Even in cases where the State
itself is not named a defendant, the State’s Eleventh Amendment
immunity will extend to any state agency or other political entity
that is deemed the ‘alter ego’ or ‘arm’ of the State.”). There is
no dispute that the State’s Department of Children and Family
Services is an arm of the State.
     Not only does the Eleventh Amendment preclude individuals
from suing a state in federal court for money damages, it also
bars injunctive and declaratory suits against the state, unless
the state consents to suit, or its immunity is otherwise overcome
by application of waiver, abrogation, or Ex parte Young doctrines.
See Halderman, 465 U.S. at 100-01; see also Cory v. White, 457
U.S. 85, 91 (1982). Here, the State does not consent to be sued
and declines to waive its sovereign immunity.         Dismissal is
warranted.
                                 2
   Case 2:20-cv-00214-MLCF-JVM Document 12 Filed 09/11/20 Page 3 of 3



are hereby dismissed for lack of subject matter jurisdiction

because it is entitled to sovereign immunity from suit.

                     New Orleans, Louisiana, September 11, 2020



                                 _____________________________
                                      MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




                                   3
